Title: To Thomas Jefferson from Pseudonym: "Donald", 20 June 1808
From: Pseudonym: “Donald”
To: Jefferson, Thomas


                  
                     Sir,
                     
                        Wiscasset Jail 20 June 1808
                     
                  
                  Having patiently put up for fourteen Months with all the Indignities of party Zealots in this filthy den, And As the Measures Adopted by those Who clandestinely laid the Traps Are in their Nature Contrary to Law, I have at length (with All due deference) Addressd Myself to your Excellency As the Head of the Body Politic, to the intent that I May Ascertain the precise Nature of the Cause of this My Long Confinement, In A State professing to be liberal, Generous &c, &c, &c I humbly Would beg leave to Observe that the Mode of My Confinement here is, and will be An Injury Meriting Solemn Execration, And As it is My duty to Use the Means Which My Circumstances [Admit] Off for the Most liberal & public exposition & Investigation of the Matter, I Request your Excellency Will have the Goodness to Spicefy the Authors of this Juggle? If the Govermt. of this Country, And the Officers in its Employ Are Clear Why Should Americans debase themselves by forwarding the views of Foreigners by their Conduct to me for this two years past—
                  Tho I pay the Most Sacred Respect to the Laws of Nations, I cannot in Conscience Commit a known Crime by complying with the Common Mode of Law here
                  
                     Donal D
                  
               